Title: To James Madison from Charles Pinckney, 6 April 1802
From: Pinckney, Charles
To: Madison, James


Sir
April 6: 1802 In Madrid
I have the honour to inclose you several letters for your inspection—the first respecting Captain Mullowney of the United States Ship Ganges. I replied to it by saying that agreeably to the request of his Majesty I would transmit it to our Government—that I knew nothing of the circumstances & had no doubt our Government would do What was proper. To the second respecting Commodore Dale I made the inclosed reply, & as I now send it to you at the request of the King I have considered it but as due to Commodore Dale to transmit at the same time his & our Consul at Gibraltar’s details of this affair. As We have very important objects in View with this court you will percieve in all my correspondence with them a moderation of Language & expression of affection, which I believe the honour of the King & his friendship for us always to deserve. I am convinced too, that it is infinitely at present the best mode to proceed with them & the most probable to obtain our own just & honourable Ends. I do not send you the Definitive treaty from hence because it has not been published here & you will get it so much sooner from France & England. Being here more than Four hundred miles from the Ocean it is impossible to transmit intelligence except sometimes from the Mediterranean. But even that is extremely uncertain as letters are sometimes Months coming from Algiers to this place. The proposition respecting Florida & the appointment of Commissioners is still before the Court here & under consideration. It would seem as if they wished first to hear from France. As soon as I can give you a definitive opinion of our prospects in this business you shall hear fully from me. With the Most respectful Esteem & regard I am dear sir Yours Truly
Charles Pinckney
Please to present me respectfully & affectionately to the President.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC docketed by Brent. For enclosures, see nn.



   
   Pinckney enclosed a copy of Cevallos’s letter to him, 6 Mar. 1802 (2 pp.; in Spanish), which relayed a complaint from the governor of Cuba about the conduct of John Mullowny, commander of the U.S. ship Ganges, in seizing a French corsair off the coast of Cuba near Matanzas and taking his prize into Havana harbor, where he refused to verify his claim to the vessel. Although Pinckney disclaimed any knowledge of the situation, JM had referred the case to him in a letter of 9 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:276; see also Yrujo to JM, 4 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:262 and n. 1).



   
   These enclosures (7 pp.; docketed by Brent as enclosed in Pinckney’s 6 Apr. dispatch) include copies of Cevallos’s letter to Pinckney, 10 Mar. 1802 (in Spanish), complaining that Commodore Richard Dale had insulted Spain by calling that country a nation of savages, and Pinckney’s reply (undated, but apparently written 2 Apr.), explaining that Dale’s words on that “extraordinary occasion” were meant to apply only to the personnel of the forts—who “so wantonly sported with the properties & Lives” of Americans—and not the entire Spanish nation. Also included are copies of two letters Pinckney enclosed to Cevallos: Dale’s heated letter to the governor of San Roque, 27 Oct. 1801 (see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:608–9), condemning attacks on two American ships from Spanish forts, which had resulted in the death of an American seaman and damage to the vessels, and observing that “such conduct resembles more the Savages than a civilized Nation”; and John Gavino to David Humphreys, 30 Oct. 1801, corroborating Dale’s description of the attacks. For Humphreys’s response to this incident, see his letter to JM, 23 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:266–67).



   
   In his long letter to Cevallos of 24 Mar. 1802 (15 pp.; docketed by Brent as enclosed in Pinckney’s 6 Apr. dispatch), Pinckney formally broached the subject of a U.S. purchase of the Floridas. Pinckney disclaimed any desire on the part of the U.S. to increase its power by accession of territory, explaining that the U.S. merely wanted to secure the free navigation of the Mississippi River and fix “so valuable & great a natural Boundary” between itself and its Spanish neighbors. He reminded Cevallos of the extraordinary eighteen-year increase in the U.S. of “Inhabitants, commerce, strength and Revinue,” making it the “second or third commercial Nation in the world.” He pointed out that since over half the nation’s territory was “situated on the Mississippi, and the Rivers & Waters running into it,” free navigation of the river was “essential & indispensable” to the “Happiness & Tranquillity” of the American people. In order to safeguard the rights of Americans and also to ensure good relations with Spain, Pinckney wrote, he was charged “to open a Negotiation with His Majesty for the purchase & cession of East & West Florida, and should the cession have finally taken place, as is reported, of that part of Louisiana lying on the east bank of the Mississipi, The Undersigned in the name of his Government most earnestly intreats to be informed of it officially, in order that his Government may be enabled to … make the same sincere & affectionate proposals to their good Friends the French Republic for the small part of Louisiana on the East bank of the River, as they now do to their good Friend His Catholic Majesty for the Floridas.” In the same letter, Pinckney renewed David Humphreys’s proposal for the appointment of commissioners to adjudicate spoliation claims, presented the U.S. government’s position on the blockade of Gibraltar (see Pinckney to JM, 20 Mar. 1802 [first letter], and n. 4), and requested permission for a U.S. consul or commercial agent to reside in New Orleans.


